{¶ 38} I concur in the affirmation of Rankin's conviction, but respectfully dissent from the sentencing remand. Regardless of what Foster held regarding Ohio's statutory sentencing scheme, Rankin's guilty plea with his express agreement to the sentence constituted a complete waiver of his right to challenge his sentence on appeal. In State v. Porterfield,106 Ohio St.3d 5, 2005-Ohio-3095, the Ohio Supreme Court held that "once a defendant stipulates that a particular sentence is justified, the sentencing judge no longer needs to independently justify the sentence." Id. at ¶ 25, citing R.C. 2953.08(D). Since there is no argument that Rankin's sentence exceeded the statutory maximum sentence (thus making it void), his agreement to the sentence waives his right to raise any argument under Foster.